DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 02/24/2021 has been entered.  Claims 1-21 remain pending in the application.  Claims 6-8 and 11-21 remain withdrawn from consideration.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.  
The previous 35 USC 112 rejections of Claims 1-5 and 9-10 are withdrawn in light of Applicant’s amendment to Claim 1 and Remarks, see Page 17, lines 16-21 (with respect to Claims 1 and 3) and Page 18, lines 3-11 (with respect to Claim 2).


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Kielar on 04/29/2021.
The application has been amended as follows: 

In the Claims: 
	In Claim 1, line 4, “an integer series 1…n, where 1≤ i ≤ n,” has been deleted and --a series 1…n, where 1≤ i ≤ n, n being an integer,-- substituted therefore.
	Claim 1, line 14, “the series,” has been deleted and --the series 1…n,-- substituted therefore.
Claim 1, line 26, “series,” has been deleted and --series 1…n,-- substituted therefore.

Claim 3, line 7, “the series” has been deleted and --the series 1…n-- substituted therefore.
Claim 3, line 8, “the series;” has been deleted and --the series 1…n;-- substituted therefore.
Claim 3, line 20, “the series,” has been deleted and --the series 1…n,-- substituted therefore.

	In Claim 11, lines 1-2, “plenums and the plurality of elliptically-shaped combustion chambers” has been deleted and --apparatus-- substituted therefore.
th” has been deleted and --series 1…m of elliptically-shaped combustion chambers, where m > 1, m being an integer, having a mth-- substituted therefore.
Claim 11, lines 4-5, “supplemental chamber, and an mth” has been deleted and --supplemental last chamber, and a mth-- substituted therefore.
Claim 11, line 6, “chamber;” has been deleted and --last chamber;-- substituted therefore.
Claim 11, line 14, “in the series,” has been deleted and --in the supplemental series 1…m,-- substituted therefore.
Claim 11, line 35, “the supplemental series,” has been deleted and --the supplemental series 1…m,-- substituted therefore.
Claim 11, line 38, “the supplemental series,” has been deleted and --the supplemental series 1…m,-- substituted therefore.

	Claim 12-21 have been canceled.


Election/Restrictions
Claim 1 is allowable.  The restriction requirement between groups of species, as set forth in the Office action mailed on 02/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record, does not disclose or make obvious a method of compressing gas comprising a plurality of elliptically-shaped combustion chamber, each having a first focus and second focus and injecting fuel into the gas in an alternating and periodic manner at the foci and causing the injected fuel to be ignited, but more specifically,

It is note, that the Examiner accepts the exemplar embodiments of a plurality of combustion chambers, as depicted in Figures 1-24, as being restricted to a limited size suitable for the use in such a compressor.  In other words, the integer value is not envisioned to be endless.
With respect to Claims 2-11, their pendency on Claim 1 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 23, lines 4-24, filed 02/24/2021, with respect to Greene have been fully considered and are persuasive.  The previous rejections of Claims 1-5 and 9-10 have been withdrawn. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/03/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746